          Case 1:20-cv-00474-WMS Document 29 Filed 08/23/21 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

TIFFANY R. o/b/o A.E.R.S.,

                           Plaintiff,

                  v.                                                                DECISION AND ORDER

                                                                                            20-CV-474S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________

         1.       Plaintiff Tiffany R. 1 brings this action on behalf of her child, Claimant

A.E.R.S. (“Claimant”) pursuant to the Social Security Act (“the Act”), seeking review of

the final decision of the Commissioner of Social Security that denied her applications for

supplemental security income under Title XVI of the Act for her child. (Docket No. 1.)

This Court has jurisdiction over this action under 42 U.S.C. § 405(g).

         2.       This is the third judicial review of Claimant’s claims, [Tiffany R.] o/b/o

A.E.R.S. v. Colvin, Case No. 12CV1000 (Telesca, J.); [Tiffany R.] o/b/o A.E.R.S. v.

Berryhill, Case No. 18CV15 (Telesca, J.). This is also the third remand of an ALJ’s

decision denying Claimant benefits.

         3.       Plaintiff protectively filed Claimant application with the Social Security

Administration on September 16, 2008, for Claimant’s supplemental security income (or

“2008 application”). Plaintiff alleged Claimant was disabled beginning September 15,




         1In accordance with this Court’s Standing Order of November 18, 2020, and consistent with

guidance from the Committee on Court Administration and Case Management of the Judicial Conference
of the United States, this Decision and Order will identify Plaintiff by first name and last initial and will identify
the infant Claimant as “Claimant.”
        Case 1:20-cv-00474-WMS Document 29 Filed 08/23/21 Page 2 of 11




2008, due to attention deficit hyperactivity disorder (“ADHD”) and oppositional defiant

disorder (“ODD”) (R. 2 at 17).           Plaintiff’s application was denied, and she thereafter

requested a hearing before an administrative law judge (“ALJ”).

       4.      On November 16, 2010, ALJ William Straub held a hearing at which Plaintiff

and Claimant—represented by non-attorney representative—appeared and testified.

(R. at 31-63). Claimant was a preschooler on the application date and was in the first

grade when ALJ Straub rendered his decision (R. at 17).

       5.      ALJ Straub considered the case de novo and, on December 6, 2010, issued

a written decision denying Claimant’s application for benefits. After the Appeals Council

denied review, Plaintiff filed her first action seeking judicial review.             Judge Telesca

vacated and remanded ALJ Straub’s decision, [Tiffany R.], No. 12CV1000, supra, No. 23,

Order of Dec. 23, 2014 (R. at 471), 2014 WL 7358708 (W.D.N.Y. Dec. 23, 2014).

       6.      On September 4, 2012, Plaintiff filed a second application for Claimant due

to ADHD and ODD (R. at 985) (or “2012 application”). This application was denied, and

Plaintiff requested a hearing.

       7.      On April 24, 2014, ALJ Timothy Trost held a hearing at which Claimant and

Plaintiff testified and Plaintiff was represented by counsel (R. at 385-411). ALJ Trost

considered the case de novo and, on September 8, 2014, denied this application (R. at

985). After Judge Telesca remanded the first decision, the Appeals Council considered

together the 2008 and 2012 applications (deeming the latter application to be duplicative

of the first), vacated and remanded ALJ Trost’s decision because of Judge Telesca’s

decision (R. at 495).


       2Citations   to the underlying administrative record are designated as “R.”


                                                      2
        Case 1:20-cv-00474-WMS Document 29 Filed 08/23/21 Page 3 of 11




       8.     Upon the remand of both applications, ALJ Timothy McGuan conducted a

hearing on April 25, 2017, at which Plaintiff only testified while represented by counsel

(R. at 367-84). ALJ McGuan then considered the case de novo and, on September 5,

2017, issued a written decision denying Plaintiff’s applications (R. at 346, 1058).

       9.     Plaintiff filed a second action seeking judicial review, [Tiffany R.],

No. 18CV15, supra, and the parties stipulated to remand the case, id., No. 8 (R. at 1079).

The Appeals Council, on January 29, 2019, remanded the case to the ALJ to consider

evidence arising from Claimant’s 2012 application (R. at 1083).

       10.    Upon this remand, ALJ McGuan conducted a second hearing on

November 26, 2019, at which Plaintiff and Claimant testified and were represented by

counsel (R. at 904-24). Considered de novo, on December 26, 2019, ALJ McGuan issued

another written decision denying Plaintiff’s applications (R. at 890).

       11.    Upon this last ALJ decision, Plaintiff filed the present action seeking judicial

review (Docket No. 1).

       12.    Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 23, 27.) Plaintiff filed a response on

June 8, 2021 (Docket No. 28), at which time this Court took the motions under advisement

without oral argument. For the reasons that follow, Plaintiff’s motion is granted, and

Defendant’s motion is denied.

       13.    A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there



                                              3
       Case 1:20-cv-00474-WMS Document 29 Filed 08/23/21 Page 4 of 11




has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S.Ct. 389, 91 S.Ct. 1420, 26 L.Ed.2d 842 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      14.    “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).          If supported by substantial evidence, the

Commissioner’s finding must be sustained “even where substantial evidence may support

the plaintiff's position and despite that the court’s independent analysis of the evidence

may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference and will not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      15.    For purposes of both Social Security Insurance and disability insurance

benefits, a person is disabled when he is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can



                                            4
        Case 1:20-cv-00474-WMS Document 29 Filed 08/23/21 Page 5 of 11




be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.”            42 U.S.C. §§ 423(d)(1)(A) &

1382c(a)(3)(A).    A claimant under 18 years of age, such as the Claimant here, is

“disabled” under the Social Security Act if he has a medically determinable physical or

mental impairment (or combination of impairments) that result in “marked and severe

functional limitations,” and the impairment or impairments must have lasted or expect to

last for at least twelve months. 42 U.S.C. § 1382c(a)(3)(C).

       16.    Under the applicable regulations, the infant claimant must show that he is

not working, that he has a “severe” impairment or combination of impairments, and that

his impairment or combination of impairments was of listing-level severity, that is met,

medically equaled, or functionally equaled the severity of listed impairments, 20 C.F.R.

§ 416.924.

       17.    Functional equivalence of limitations, in turn, are evaluated on six domains:

acquiring and using information; attending and completing tasks; interacting and relating

with others; moving about and manipulating objects; caring for oneself; and health and

physical well-being, id. § 416.926a(b)(1)(i)-(vi). Marked limitations in two domains of

functioning or an extreme limitation in one domain (not claimed here) constitutes a

functional equivalent to a listed impairment, id. § 416.926a(d). Each domain is evaluated

on whether the claimant has no limitation, is less than marked, marked, or extreme

limitation, id. § 416.926a(b)(1).

       18.    “Marked” limitation for a domain is when a claimant’s impairment(s)

“interferes seriously with your ability to independently initiate, sustain, or complete

activities. Your day-to-day functioning may be seriously limited when your impairment(s)



                                            5
        Case 1:20-cv-00474-WMS Document 29 Filed 08/23/21 Page 6 of 11




limits only one activity or when the interactive and cumulative effects of your

impairment(s) limit several activities,” 20 C.F.R. § 416.926a(e)(2)(i).

       19.    Plaintiff bears the initial burden of showing that the impairment prevents

Claimant from working. See Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982). Once

this burden has been met, “the burden shifts to the [Commissioner] to prove the existence

of alternative substantial gainful work which exists in the national economy and which the

plaintiff could perform.” Id.; see also Dumas v. Schweiker, 712 F.2d 1545, 1551 (2d Cir.

1983); Parker v. Harris, 626 F.2d 225, 231 (2d Cir. 1980).

       20.    To determine whether an infant claimant is suffering from a disability, the

ALJ must employ a multi-step inquiry:

       (1) whether the claimant is engaged in substantial gainful activity;
       (2) whether the claimant suffers from a severe impairment;
       (3) whether the impairment is listed in Appendix 1 of the relevant
       regulations, as assessed for the six domains of infant functioning.

20 C.F.R. § 416.924(a)-(d); see 20 C.F.R. §§ 416.920, 416.972, 416.923, 416.926,

416.926a; see Berry, supra, 675 F.2d at 467. If a claimant is found to be either disabled

or not disabled at any step in this sequential inquiry, the ALJ’s review ends. 20 C.F.R.

§ 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). However, it

should be noted that the ALJ has an affirmative duty to fully develop the record. Gold v.

Secretary, 463 F.2d 38, 43 (2d Cir. 1972).

       21.    In the final decision, ALJ McGuan analyzed Claimant’s claim for benefits

under the process set forth above. At step one, the ALJ found that Claimant has not

engaged in substantial gainful activity since the onset and application date of

September 16, 2008, acknowledging that Claimant (born in 2004) was a school age child




                                             6
        Case 1:20-cv-00474-WMS Document 29 Filed 08/23/21 Page 7 of 11




when this final decision was rendered. (R. at 891.) This Court notes that Claimant will

turn 18 years of age in January 2022.

       22.    At step two, the ALJ found that Claimant has the following severe

impairment:       ADHD; ODD; adjustment disorder; mood disorder, major depressive

disorder, disruptive mood dysregulation, generalized anxiety disorder. (R. at 891; see

also R. at 17).

       23.    At step three, the ALJ found that Claimant does not have an impairment or

combination of impairments that meets or medically equals any impairment(s) listed in

20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 892-96.)

       24.    Applying the six infant functional domains and reviewing the evidence for

both the 2008 and 2012 applications (cf. R. at 1081, remand by Appeals Council to

consider 2012 application evidence), ALJ McGuan concluded that Claimant had less than

marked limitation in acquiring and using information; attending and completing tasks;

interacting and relating with others; and his ability to care for himself, while finding that

Claimant had no limitations for moving about and manipulating objects and in health and

physical well-being (R. at 892-93; see also R. at 20-25, 994-1000, 335-61 (previous ALJ

decisions on functional domains)).

       25.    Accordingly, the ALJ found that Claimant is not disabled. (R. at 896.)

       26.    Plaintiff argues, first, that ALJ McGuan did not state which Listing at

Step Two he was evaluating the claims, frustrating any meaningful review of Claimant’s

condition (Docket No. 23, Pl. Memo. at 24-26). Plaintiff next claims that there was no

substantial evidence for the conclusion that Claimant did not meet the Listings, at Step

Three and ALJ McGuan failed to explain his rationale for determinations of the degree of



                                             7
        Case 1:20-cv-00474-WMS Document 29 Filed 08/23/21 Page 8 of 11




limitation for the six domains (id. at 26-33). Plaintiff also faults ALJ McGuan for failing to

evaluate Plaintiff or Claimant’s credibility in the multiple hearings held for these

applications (id. at 33-36).

       27.    For the reasons that follow, this argument is accepted.

       28.    This was ALJ McGuan’s second decision in this case.              In the earlier

September 2017 decision (R. at 346), ALJ McGuan analyzed Claimant’s impairments

under Listings 112.08 and 112.11 (R. at 351). In the second December 2019 decision,

however, ALJ McGuan stated he considered generically the Listing of Impairments “but

the medical evidence does not establish that the claimant’s impairment(s), individually or

in combination, meet or equal in severity the criteria of a listed impairment” (R. at 891),

without stating which Listing was considered. ALJ McGuan did not refer to the earlier

September 2017 decision in the December 2019 decision.

       29.    In that September 2017 decision ALJ McGuan also gave a detailed

recitation of the six functional domains (R. at 355-61). He came to different results as to

those domains than in the second decision before this Court (compare R. 355-61 with

R. at 892-93).

       30.    Below is a table comparing the domain findings from the first and second

decisions:

        Domain                    Sept. 2017 Decision           Dec. 2019 Decision
        Acquiring and Using       Less       than     marked    Less than marked, R. at
        Information               limitation, R. at 355-56      892
        Attending          and    Less       than     marked    Less than marked, R. at
        Completing Tasks          limitation, R. at 356-57      892
        Interacting        and    Less       than     marked    Less than marked, R. at
        Relating with Others      limitation, R. at 357-58      892
        Moving about and          Less       than     marked    No limitation, R. at 893
        Manipulating Objects      limitation, R. at 358-59


                                              8
       Case 1:20-cv-00474-WMS Document 29 Filed 08/23/21 Page 9 of 11




        Domain              Sept. 2017 Decision               Dec. 2019 Decision
        Caring for Yourself Less       than     marked        Less       than     marked
                            limitation, R. at 359-60          limitation, R. at 893
        Health and Physical Less       than     marked        No limitation, R. at 893
        Well-Being          limitation, R. at 360-61


      31.    Furthermore, the September 2017 decision was based only upon evidence

supporting the 2008 application and not subsequent evidence for the 2012 application,

hence the reason for the Appeals Council’s remand (R. at 1081). ALJ McGuan in the

December 2019 decision did refer to 2012 application evidence (R. at 894-96).

      32.    As Plaintiff argues, in the December 2019 decision ALJ McGuan did not

evaluate specific Listings in Step Two or give rationale in Step Three for the domains.

Instead, ALJ McGuan summarized the six domains in bullet points (R. at 892-93) without

analysis. Unlike other infant claimant cases, Plaintiff could not identify which domain she

believes ALJ McGuan erred in considering. This Court cannot tell why, for example,

ALJ McGuan changed the findings for domains in moving about and manipulating objects

from the 2017 to the 2019 decisions.

      33.    Defendant does provide rationale from the record to justify ALJ McGuan’s

last decision (Docket No. 27, Def. Memo. at 7-22). But this analysis was not furnished by

ALJ McGuan and constitutes post hoc rationalization that must be rejected, see Snell v.

Apfel, 177 F.3d 128, 134 (2d Cir. 1999) (reviewing Court “‘may not accept appellate

counsel’s post hoc rationalizations for agency action,’” quoting Burlington Truck Lines,

Inc. v. United States, 371 U.S. 156, 168, 83 S.Ct. 239, 9 L.Ed.2d 207 (1962)).

      34.    Thus, Plaintiff’s Motion for Judgment (Docket No. 23) is granted.

      35.    As stated at the outset, this is the third judicial review of Claimant’s

applications. Plaintiff merely seeks remand for further proceedings (Docket No. 23, Pl.

                                            9
         Case 1:20-cv-00474-WMS Document 29 Filed 08/23/21 Page 10 of 11




Memo. at 36; Docket No. 28, Pl. Reply at 7) and does not seek remand for calculation of

benefits. With the extensive administrative and judicial history of these claims before the

agency and this Court, remand for calculation of benefits might be considered. That relief,

however, is not appropriate here.

         36.   If a plaintiff prevails, this Court either may remand for rehearing and further

administrative proceedings or remand for the Commissioner to calculate benefits,

42 U.S.C. § 405(g). For calculation of benefits, the ALJ’s error must be so obvious that

the Court in effect declares Claimant to be disabled and remands the matter for

calculation of the amount of benefits, Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980),

or where there is no reason to conclude that additional evidence might support the

Commissioner’s denial of disability, Butts v. Barnhart, 388 F.3d 377, 385-86 (2d Cir.

2004).

         37.   Where there are gaps in the administrative record (which is not apparent

here or argued by Plaintiff) or when the ALJ has applied an improper legal standard (as

here), remand to develop the record is appropriate rather than for calculation of benefits,

Butts, supra, 388 F.3d at 385; Parker, supra, 626 F.2d at 235.

         38.   Thus, consistent with Plaintiff’s motion (Docket No. 23, Pl. Memo. at 36;

Docket No. 28, Pl. Reply at 7), this matter is remanded for further administrative

proceedings to develop the record to determine whether Claimant is in fact disabled.



         IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 23) is GRANTED.




                                             10
         Case 1:20-cv-00474-WMS Document 29 Filed 08/23/21 Page 11 of 11




         FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket

No. 27) is DENIED.

         FURTHER, that this case is REMANDED to the Commissioner of Social Security

for further proceedings consistent with this decision.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.



Dated:         August 23, 2021
               Buffalo, New York


                                                        s/William M. Skretny
                                                     WILLIAM M. SKRETNY
                                                    United States District Judge




                                            11
